
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 265
		IN THE HOUSE OF REPRESENTATIVES
		
			May 11, 2011
			Ms. Bordallo (for
			 herself, Mr. Honda,
			 Mr. Faleomavaega,
			 Mr. Wu, Mr. Pierluisi, Mrs.
			 Maloney, Mr. Connolly of
			 Virginia, Mrs.
			 Christensen, Ms. Lee of
			 California, Mr. Grijalva,
			 Mr. Al Green of Texas,
			 Mr. Scott of Virginia,
			 Mr. Sablan, and
			 Mr. McDermott) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Asian and Pacific Islander HIV/AIDS Awareness Day.
	
	
		Whereas Asian Americans, Native Hawaiians, and Pacific
			 Islanders constitute diverse communities including over 50 different ethnic
			 sub-groups speaking over 100 languages and dialects;
		Whereas recent analysis of Centers for Disease Control and
			 Prevention (CDC) data has revealed that Asian Americans and Pacific Islanders
			 were the only ethnic groups with a statistically significant increase in new
			 HIV diagnoses (4.4 percent) between 2001 and 2008;
		Whereas the number of HIV/AIDS diagnoses among young Asian
			 American, Native Hawaiian, and Pacific Islander men who have sex with men, aged
			 13 to 24 increased by 255.6 percent, the largest increase compared to young men
			 who have sex with men of all other ethnic groups;
		Whereas with increasing rates of infection, Asian
			 Americans, Native Hawaiians, and Pacific Islanders continue to have the lowest
			 rates of accessing HIV testing (30.5 percent);
		Whereas the CDC estimates that 1 in 3 Asian Americans,
			 Native Hawaiians, and Pacific Islanders living with HIV/AIDS are unaware they
			 are infected with HIV;
		Whereas 37 percent of HIV diagnoses among Asian Americans,
			 Native Hawaiians, and Pacific Islanders progressed to AIDS in less than 12
			 months;
		Whereas the CDC estimates that over 9,000 AIDS cases have
			 been diagnosed among Asian Americans, Native Hawaiians, and Pacific
			 Islanders;
		Whereas significant barriers remain for accessing
			 culturally and linguistically competent services, especially HIV
			 testing;
		Whereas HIV/AIDS stigma and discrimination continues to be
			 a growing problem in all communities, including the Asian American, Native
			 Hawaiian, and Pacific Islander community;
		Whereas HIV/AIDS stigma and discrimination increases
			 risk-taking behavior and prevents people from accessing the HIV/AIDS services
			 and support they need;
		Whereas the National HIV/AIDS Strategy released in July
			 2010 established the three primary goals of reducing HIV incidence, increasing
			 access to care, and optimizing health outcomes and reducing HIV-related health
			 disparities, including specific strategies focused on Asian American, Native
			 Hawaiian, and Pacific Islander populations, such as targeted and disaggregated
			 surveillance and stigma prevention efforts and interventions targeted to the
			 men who have sex with men community;
		Whereas the development of the Minority AIDS Initiative in
			 1998 to coordinate funding, capacity building, and prevention, care, and
			 treatment services within African-American, Hispanic, Asian American, Pacific
			 Islander, and Native American communities has assisted with the development of
			 leadership in minority community-based organizations, provided culturally and
			 linguistically competent HIV/AIDS prevention, care, and treatment services,
			 developed community capacity and infrastructure, promoted technical assistance
			 and resources, and raised awareness among Asian American, Native Hawaiian, and
			 Pacific Islander communities; and
		Whereas, on May 19, 2011, community members from all
			 ethnic groups will come together in recognition of the seventh annual National
			 Asian and Pacific Islander HIV/AIDS Awareness Day: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the observance of National Asian
			 American and Pacific Islander HIV/AIDS Awareness Day in order to honor the
			 memory of the 3,408 Asian Americans, Native Hawaiians, and Pacific Islanders
			 with AIDS in the United States who have died, as well as the 9,000 Asian
			 Americans and Pacific Islanders who are still living with HIV/AIDS;
			(2)recognizes the
			 importance of culturally and linguistically competent services as a core
			 element in reducing HIV/AIDS rates in Asian American, Native Hawaiian, and
			 Pacific Islander communities;
			(3)recognizes the importance of addressing the
			 gaps in research and data in order to fully understand the HIV/AIDS epidemic in
			 Asian American, Native Hawaiian, and Pacific Islander communities; and
			(4)recognizes the people across the United
			 States infected and affected by HIV/AIDS who are commemorating this day with
			 community-wide activities and who work to reduce the impact of HIV/AIDS on
			 Asian American, Native Hawaiian, and Pacific Islander communities across the
			 United States and the United States affiliated Pacific Island
			 jurisdictions.
			
